Citation Nr: 1138987	
Decision Date: 10/20/11    Archive Date: 10/25/11

DOCKET NO.  08-17 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for type II diabetes mellitus (DMII).

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1965 to August 1967 and from September 1983 to January 1989.  He had additional periods of service as a member of the Army National Guard and as an Army Reservist.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in relevant part, denied the benefits sought on appeal.

The issues of entitlement to service connection for bilateral hearing loss and for DMII are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  The Veteran will be notified if any further action is required on his part.


FINDING OF FACT

The evidence of record does not demonstrate that the Veteran's current low back disability is etiologically related to active service.


CONCLUSION OF LAW

The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b) (2011).  This notice must be provided prior to an initial unfavorable decision on the claim by the Agency of Original Jurisdiction.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, that will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.



The Veteran has received essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 1369 (Fed. Cir. 2004).  RO letters dated in June 2006 and April 2007 informed the Veteran of all elements required by 38 C.F.R. § 3.159(b).  In light of the denial of his service connection claim for a low back disability, no disability rating or effective date can be assigned, so there can be no possibility of prejudice to the Veteran under the holding in Dingess.

Regarding the duty to assist, the RO has obtained the Veteran's service treatment records (STRs), VA treatment records, and identified private treatment records.  The Veteran has not indicated that there are other outstanding treatment records he wished VA to obtain.  Additionally, the Veteran was afforded a VA spine examination in April 2008 and a medical opinion was obtained.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) 

The duty to assist has, therefore, been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating this claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this issue on appeal.


II.  Entitlement to Service Connection

The Veteran contends that he has a low back disability as a result of rigorous training and heavy lifting that he was assigned to perform during his active service.  He specifically contends that his assigned duties of lifting munitions and setting up and moving cannon equipment led to the development of his low back disability.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303 (2011).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b) (2011).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2011).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

With respect to the first required element to establish service connection, current disability, the Veteran was afforded a VA spine examination in April 2008.  The VA examiner diagnosed the Veteran with moderate degenerative joint disease of the lumbar spine and with a chronic lumbosacral strain.  Accordingly, the Board finds that the Veteran has a currently diagnosed low back disability.  The first required element to establish service connection has, therefore, been met.  See Shedden/Caluza, supra.  

With respect to the second required element to establish service connection, in-service disease or injury, a thorough review of the Veteran's STRs reveals that he complained of having back pain for two days in August 1965.  The examining physician noted that the Veteran had been performing manual labor and indicated that no pathology was present.  Given the Veteran's in-service complaint of back pain and performance of manual labor, the Board finds that the second element required to establish service connection is satisfied.  See Shedden/Caluza, supra.

The Board is left to consider the final element required to establish service connection, a nexus between the Veteran's currently diagnosed low back disability and his in-service complaint of back pain and duties.  The Board observes that the claims file contains multiple private and VA treatment records.  After a thorough review of these records, the Board observes that the first instance of a back condition noted in the Veteran's post-service treatment records is found in a February 1998 private treatment record from Durgaro Parini, M.D., where the Veteran was assessed with having lumbar radiculopathy.  Treatment consisted of prescribing Advil.  The Veteran later complained of having back pain one additional time in an August 2005 VA primary care visit.  No treatment was noted at that time.  A thorough review of the claims file reveals no other complaint of back pain or a back condition within the Veteran's private or VA treatment records.  Accordingly, there is no indication that he complained of or was treated for back pain at any other time following his active service.

The Veteran was afforded the aforementioned VA spine examination in April 2008.  The Veteran reported to the examiner that he has "always" had a back condition and that it started because of the type of work that he was assigned to perform during his active service.  He reported treating his back pain with ibuprofen.  X-rays taken of the Veteran's spine revealed degenerative changes manifested by joint space narrowing and osteophyte formation.  Degenerative changes were particularly prominent at the L5-S1 and L2-3 levels.  No fractures, dislocations, or spondylolisthesis were noted.  After diagnosing the Veteran with moderate degenerative joint disease of the lumbar spine and with a chronic lumbosacral strain, the examiner provided the opinion that the etiology of the Veteran's current low back disability was not due to his claim of heavy lifting in 1965-1967.  The examiner rationalized this opinion by explaining that the Veteran's STRs did not reveal any repeated back condition and that his one in-service complaint of back pain was acute and transitory.  The examiner additionally concluded that the degree of degenerative joint disease of the Veteran's lumbar spine was certainly appropriate for his age.  

On this record, the Board cannot make a finding that the Veteran's current low back disability is related to his active service.  While the Board acknowledges the Veteran's lay statements that he believes that his low back disability can be attributed to his in-service duties, and while the Veteran is credible to report having had suffered chronic back pain, as a lay person, he is not competent to provide opinions on a medical diagnosis or a nexus between his currently diagnosed low back disability and his in-service duties.  See Layno, 6 Vet. App. at 469, supra; see also Voerth v. West, 13 Vet. App. 117, 119 (1999).  Moreover, the first instance of record revealing a post-service complaint of a back condition was in a February 1998 private treatment record, more than 11 years following his separation from active service.  He did not complain of any back problems again until August 2005, more than 16 years following his active service.  No other evidence of record, including multiple private treatment records, suggests that the Veteran has complained of or sought treatment for any back pain or disability.  

Accordingly, the opinion of the April 2008 VA examiner, that the Veteran's current low back disability is not related to his in-service complaint of back pain or his in-service duties, has a far greater probative value than the Veteran's recent statements that he has been suffering from a low back disability that he believes is related to his active service.  Therefore, the Board finds that the Veteran has not established the required nexus between his currently diagnosed low back disability and his active service.  See Shedden/Caluza, supra.  

In sum, the Board finds that there is no competent lay or medical evidence of record to show that the Veteran's currently diagnosed low back disability is etiologically related to his active military service.  While the Veteran reported to the VA examiner that he has "always" had a back condition and that he believed that his pain was associated with his in-service duties, the Veteran had not sought medical treatment for this condition until February 1998 and did not report back pain again until August 2005, many years following his active service, in spite of receiving regular and routine medical care for a variety of other conditions.  Where the Veteran has not complained of or sought treatment for back pain or a back disability until many years after his active service, he clearly has not shown the required continuity of symptomatology to support a finding of chronicity.  See 38 C.F.R. § 3.303(b) (2011).  His statement that he has "always" had a back condition is found not to be credible.

Accordingly, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a low back disability, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  Therefore, service connection for a low back disability must be denied.  


ORDER

Entitlement to service connection for a low back disability is denied.


REMAND

The Veteran's remaining claims are those of entitlement to service connection for DMII and for bilateral hearing loss.  Unfortunately, the Board finds that these issues must be remanded to the RO/AMC for additional development as described below.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

The Veteran contends that he has DMII as a result of in-service trauma that he suffered during a jeep accident that he was involved in while performing maneuvers at Fort Drum, New York.  He contends that he has bilateral hearing loss as a result of in-service exposure to heavy artillery and weapons fire.

Regarding the Veteran's DMII claim, the Veteran reported to the April 2008 VA examiner that he was diagnosed with DMII within a year or two after his discharge from active service.  The examiner noted the date of onset as between 1990 and 1991.  The Board observes that service connection may be granted for certain chronic diseases, including diabetes mellitus, when such disability is manifested to a degree of 10 percent or more within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112(a) (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  The earliest diagnosis found within the Veteran's claims file was made in February 2000 by Durgaro Parini, M.D.  Earlier records from Dr. Parini indicate that the Veteran had elevated blood sugar levels.  VA treatment records revealing continuing treatment for DMII are dated from August 2005 to October 2006.  Accordingly, the Board finds that this issue must be remanded in order for the Veteran to provide treatment or other records revealing the date of onset of his DMII.  

Regarding the Veteran's bilateral hearing loss claim, the Board observes that the April 2008 VA examiner found that the Veteran did not have hearing loss for VA purposes on his puretone audiometry test.  See 38 C.F.R. § 3.385 (2011).  The Veteran did demonstrate, however, hearing loss for VA purposes on his speech discrimination test.  See id.  Following the examination results, the examiner indicated that the Veteran scored much lower on the speech discrimination test as compared to his puretone audiometry test, and that the puretone test results were to be used for rating purposes only.  The examiner concluded that, therefore, the Veteran had normal hearing for VA adjudication purposes.  The examiner provided no other explanation as to why the results of the Veteran's speech discrimination test may be inaccurate other than that the results may not represent true word recognition ability.  Because of these results, the examiner refrained from providing a clear nexus opinion as to the etiology of any current hearing loss.  The examiner did indicate however, that although the Veteran did not have hearing loss for VA purposes, the mild notch hearing loss noted at the 4000-6000 Hertz frequency supported acoustic trauma while in the military.  

As the results of the Veteran's April 2008 VA audiological examination are not clear, the Board finds that the Veteran must be afforded a new and contemporaneous VA audiological examination in order to determine the nature and etiology of any currently diagnosed hearing loss.

As this case is being remanded for the foregoing reasons, any recent VA treatment records should also be obtained on remand.  In this regard, the Board observes that the Veteran has received fairly regular VA treatment, and records of his VA care, dated since October 2006, have not been associated with the claims file.  Under the law, VA must obtain these records.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain a complete copy of the Veteran's treatment records from the Tampa, Florida, VA Health System, dated from January 1989 to January 1990 and since October 2006.  

2.  Request that the Veteran identify any treatment or other records pertaining to a diagnosis of type II diabetes mellitus, dated prior to October 1995.  In particular, the Board is concerned with any records revealing a date of onset or the date of earliest treatment for his DMII, to include during the one year period following his discharge from service in January 1989.  After securing any appropriate release form from the Veteran, request any identified records.

3.  Thereafter, schedule the Veteran for a VA audiological examination.  The claims file and a complete copy of this REMAND should be reviewed in association with the examination.  The VA examination report should indicate that this has been accomplished.  All necessary studies and tests should be conducted.  

Appropriate testing should include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  The examiner should specifically report the auditory thresholds in the frequencies 500, 1000, 2000, 3000, and 4000 Hertz for both ears.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed bilateral hearing loss had its clinical onset during active service or is related to any in-service disease, event, or injury.  In doing so, the examiner should comment specifically on the Veteran's claimed in-service traumatic military noise exposure.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4.  Next, review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the VA examination report to ensure that it is responsive to and in compliance with the directives of this remand, and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  Finally, readjudicate the Veteran's remaining claims on appeal.  If any claim remains denied, provide the Veteran and his representative with a supplemental statement of the case, and after they have had an adequate opportunity to respond, return any such issue to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


